      Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 1 of 33



                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK
                                 ALBANY DIVISION


JERRY BAUDIN, JOSEPHINE                       Case No.: 1:19-CV-386 [MAD/CFH]
DUFFNEY and KARISHMA PERSAUD,
individually and on behalf of all other       COLLECTIVE AND CLASS ACTION
similarly situated individuals,               COMPLAINT

                 Plaintiffs,                  JURY DEMAND

v.

RESOURCE MARKETING CORP.,
LLC,

                Defendant.


       Plaintiffs JERRY BAUDIN, JOSEPHINE DUFFNEY and KARISHMA PERSAUD

(“Plaintiffs”), individually and on behalf of all others similarly situated, by and through their

attorneys, hereby bring this Collective and Class Action Complaint against Defendant

RESOURCE MARKETING CORP., LLC (“Defendant”), and state as follows:

                                      INTRODUCTION

       1.     This is a collective and class action brought pursuant to 29 U.S.C. § 216(b) and

Fed. R. Civ. P. 23 by Plaintiffs, individually and on behalf of all similarly situated persons

employed by Defendant, arising from Defendant’s willful violations of the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201 et seq., among other laws.

       2.     Defendant is a nationwide marketing call center that “specializes in providing

extremely targeted, high quality leads to businesses by way of live call transfers.” (See

https://www.resourcemarketingcorp.com/ (last visited on March 8, 2019).) Defendant “offers

live consumer transfers for mortgage lending, solar energy, home security, credit repair and tax

relief….” (See https://www.resourcemarketingcorp.com/careers (last visited on March 12,



                                               1
      Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 2 of 33



2019).)

          3.    In order to carry out its business model, Defendant employs non-exempt hourly

call center employees, hereinafter referred to as account representatives or transfer agents

(“Agents”), to verify and prescreen inbound leads over the telephone and then delivery them via

hot call transfer to a sales person.

          4.    More specifically, Defendant employs automatic dialing software (the “Auto

Dialer”) that automatically dials telephone numbers of inbound customer leads. Once the call has

been answered, the Auto Dialer connects the call to an Agent, who, using a script provided by

Defendant, asks a series of questions to determine, based upon criteria provided by Defendant,

whether to qualify the customer as a hot lead and initiate a hot call transfer to a sales person.

Defendant employs the majority of these Agents at its brick-and-mortar call center facility in

Clifton Park, New York. Defendant also employs remote Agents, who work for Defendant from

home using a personal computer to remotely connect to Defendant’s Auto Dialer.

          5.    The U.S. Department of Labor (“DOL”) recognizes that call center jobs, like

those held by Defendant’s Agents, are homogenous; in July 2008, it issued Fact Sheet #64 to

alert call center employees to some of the abuses that are prevalent in the industry. (Exh. A, DOL

Fact Sheet #64.)

          6.    One of those abuses, which is occurring in this case, is the employer’s refusal to

pay for work “from the beginning of the first principal activity of the workday to the end of the

last principal activity of the workday.” (Id. at 2.)

          7.    More specifically, DOL Fact Sheet #64 condemns an employer’s non-payment of

an employee’s necessary pre-shift activities: “An example of the first principal activity of the day

for agents/specialists/representatives working in call centers includes starting the computer to




                                                   2
      Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 3 of 33



download work instructions, computer applications and work-related emails.” (Id.) Additionally,

the FLSA requires that “[a] daily or weekly record of all hours worked, including time spent in

pre-shift and post-shift job-related activities, must be kept.” (Id.)

        8.      Defendant requires its Agents to work a full-time schedule, plus overtime.

However, Defendant does not compensate its Agents for all hours worked; instead, Defendant

requires its Agents to perform compensable work tasks before and after their scheduled shifts

and during their unpaid meal periods, but trains and instructs its Agents not to record this time on

their timesheets. In addition, Defendant maintains a common policy and practice of

compensating its Agents for only such time that they are connected to Defendant’s Auto Dialer,

meaning that they are only paid for time spent on the phones (i.e., “on the dialer”) and are not

paid for any time spent disconnected from the Auto Dialer. These policies result in Agents not

being paid for all time worked, including overtime.

        9.      In the course of performing their job responsibilities, Defendant’s Agents use

essential computer software programs, applications and phone systems. The time Agents spend

booting up and logging into these programs and applications before and after their shifts is

compensable because the programs and applications are an integral, indispensable and important

part of the Agents’ work, and they cannot perform their jobs effectively without them.

        10.     Defendant’s Agents perform the same basic job duties and are required to use the

same or similar computer software programs, applications and phone systems.

        11.     The individuals Plaintiffs seek to represent in this action are current and former

at-home and brick-and-mortar Agents who are similarly situated to each other in terms of their

positions, job duties, pay structure and Defendant’s violations of federal and state law.

        12.     Defendant knew or could have easily determined how long it takes Agents to




                                                   3
       Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 4 of 33



complete their off-the-clock work, and Defendant could have properly compensated Plaintiffs

and the putative Collective and Class for this work, but deliberately chose not to.

       13.     Plaintiffs seek a declaration that their rights, and the rights of the putative

Collective and Class, were violated, an award of unpaid wages and liquidated damages,

injunctive and declaratory relief, attendant penalties, and an award of attorneys’ fees and costs to

make them whole for damages they suffered, and to ensure that they and future workers will not

be subjected by Defendant to such illegal conduct in the future.

                                        JURISDICTION

       14.     This Court has subject matter jurisdiction over Plaintiffs’ FLSA claims pursuant

to 28 U.S.C. § 1331 because Plaintiffs’ claims raise a federal question under 29 U.S.C. § 201, et

seq.

       15.     Additionally, this Court has jurisdiction over Plaintiffs’ FLSA claims pursuant to

29 U.S.C. § 216(b), which provides that suit under the FLSA “may be maintained against any

employer … in any Federal or State court of competent jurisdiction.”

       16.     Moreover, this Court has original jurisdiction over this action pursuant to the

Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d). This is a class action in which the

aggregate claims of the individual Class members exceed the sum value of $5,000,000 exclusive

of interest and costs, there are believed to be in excess of 100 Class members, and at least some

members of the proposed Class have a different citizenship than Defendant.

       17.     Defendant’s annual sales exceed $500,000 and Defendant has more than two

employees; thus, the FLSA applies in this case on an enterprise basis. Defendant’s employees

engage in interstate commerce or in the production of goods for commerce; therefore, they are

also covered by the FLSA on an individual basis.




                                                 4
      Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 5 of 33



       18.      The Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant

to 28 U.S.C. § 1367 because the state law claims and the federal claims are so closely related that

they form part of the same case or controversy under Article III of the United States

Constitution.

       19.      The Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§

2201 and 2202.

       20.      The Court has personal jurisdiction over Defendant because Defendant conducts

business within the state of New York, employs individuals within the state of New York, and is

registered with the New York Department of State.

       21.      Personal jurisdiction also applies to Defendant because Defendant has

purposefully availed itself of the privilege of conducting activities in the state of New York and

has established minimum contacts sufficient to confer jurisdiction over it; and the assumption of

jurisdiction over Defendant will not offend traditional notions of fair play and substantial justice

and is consistent with the Constitutional requirements of due process.

                                             VENUE

       22.      Venue is proper in the Northern District of New York because Defendant employs

Agents at its brick-and-mortar call center facility in Saratoga County, New York. Therefore, a

substantial part of the events forming the basis of this suit (including implementation of the

illegal pay practices alleged in this litigation) occurred in the Northern District of New York.

                              INTRADISTRICT ASSIGNMENT

       23.      A substantial part of the events or omissions giving rise to the claims alleged

herein occurred in Saratoga County, New York; therefore, this action is properly assigned to the

Albany Division.




                                                 5
      Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 6 of 33



                                            PARTIES

       24.     Plaintiff JERRY BAUDIN (“Plaintiff Baudin”) is a New York resident who

worked for Defendant as an Agent at its Clifton Park, New York call center facility from mid-

December 2018 through January 2019. Defendant compensated Plaintiff Baudin through the

payment of an hourly wage equal to $13.00 per hour, plus nondiscretionary bonuses and

commissions for correctly screening and qualifying inbound customer leads and initiating hot

call transfers to a sales person. (Exh. B, Baudin Pay Stub.) Plaintiff Baudin signed a consent

form to join this collective action lawsuit, attached hereto as Exh. C.

       25.     Plaintiff JOSEPHINE DUFFNEY (“Plaintiff Duffney”) is a New York resident

who worked for Defendant as a Team Leader, Supervisor and Agent at its Clifton Park, New

York call center facility from October 2016 until December 2018. Defendant compensated

Plaintiff Duffney through the payment of an hourly wage, most recently at the rate of $16.00 per

hour, plus nondiscretionary bonuses and commissions for correctly screening and qualifying

inbound customer leads and initiating hot call transfers to a sales person. (Exh. D, Duffney Pay

Stub.) Plaintiff Duffney signed a consent form to join this collective action lawsuit, attached

hereto as Exh. E.

       26.     Plaintiff KARISHMA PERSAUD (“Plaintiff Persaud”) is a New York resident

who worked for Defendant as an Agent at its Clifton Park, New York call center facility from

November 2017 until June 2018, at which time she began working for Defendant remotely from

her New York residence. Plaintiff Persaud worked for Defendant as a remote Agent from June

2018 until August 2018, at which time she returned to Defendant’s brick-and-mortar call center

facility until her employment with Defendant was terminated in March 2019. Defendant

compensated Plaintiff Persaud through the payment of an hourly wage, most recently at the rate




                                                 6
      Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 7 of 33



of $13.00 per hour, plus nondiscretionary bonuses and commissions for correctly screening and

qualifying inbound customer leads and initiating hot call transfers to a sales person. (Exh. F,

Persaud Pay Stub.) Plaintiff Persaud signed a consent form to join this collective action lawsuit,

attached hereto as Exh. G.

        27.     Defendant RESOURCE MARKETING CORP., LLC is a Delaware Limited

Liability Company (File Number 6149749) with a Principal Office at 800 Route 146, Suite 175,

Clifton Park, New York 12065. Defendant is licensed to do business in the state of New York

(DOS ID#: 5126968), and its registered agent for service of process is Harvard Business

Services, Inc., 16192 Coastal Hwy, Lewes, Delaware 19958.

        28.     According to its website, “Resource Marketing Corp. specializes in providing

extremely targeted, high quality leads to businesses by way of live call transfers. All of our leads

begin as an inbound application from an online source. These warm leads are then called and

further qualified before we initiate a hot call transfer to a sales person. The result is a lead that is

highly motivated, double verified, prescreened and transferred in real time.” (See

https://www.resourcemarketingcorp.com/ (last visited on March 8, 2019).)

        29.     Upon information and belief, Defendant has employed hundreds of at-home and

brick-and-mortar Agents—including Plaintiffs—in the last six years to perform services that

include verifying and prescreening inbound customer leads over the telephone and then

delivering them via hot call transfer to a sales person.

                                   GENERAL ALLEGATIONS

        30.     Defendant employed Plaintiffs as Agents in the state of New York within the last

six years. In that position, Plaintiffs were compensated pursuant to an hourly wage, plus

nondiscretionary bonuses and commissions for correctly qualifying warm leads and initiating hot




                                                   7
      Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 8 of 33



call transfers to a sales person.

        31.     Plaintiffs were typically scheduled to work for Defendant Monday through

Thursday from 9:00 a.m. until 7:00 p.m., and from 9:00 a.m. until 2:00 p.m. on Friday, resulting

in overtime hours on a weekly basis. Defendant promises its Agents a one-hour unpaid lunch

break each Monday through Thursday. Thus, Agents are typically scheduled to work 41 hours

each week (nine hours per day Monday through Thursday and five hours on Friday).

Nevertheless, Defendant does not pay overtime to its Agents, nor does Defendant issue pay stubs

to its Agents reflecting the number of hours worked in a pay period. (See Exh. B, D and F.)

Rather, Plaintiffs’ pay stubs falsely represent that Plaintiffs are paid a salary. (See Exh. B and F.)

        32.     Throughout their employment with Defendant, Plaintiffs were required to work a

substantial amount of unpaid time, including overtime, as part of their jobs as Agents.

        33.     Defendant’s Agents are responsible for, among other things: (a) booting up their

computers and logging into essential computer software programs and applications before taking

live calls; (b) verifying and prescreening inbound customer leads over the telephone and then

delivering them via hot call transfer to a sales person; (c) ensuring that every live call is

accounted for in the Auto Dialer; and (d) logging out of the computer software programs and

applications and shutting down the computer.

        34.     Defendant has strict expectations that its Agents will remain on the phones during

scheduled meal and rest breaks if there are not enough Agents to cover the phones or if the Agent

is stuck on a live call; and Defendant threatens discipline if an Agent fails to do so.

        35.     Defendant requires its Agents to manually track their hours worked during each

shift but trains and instructs its Agents not to record time spent performing pre-shift, mid-shift

and post-shift work tasks, meaning that they are not paid for pre- and post-shift login/logout




                                                  8
       Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 9 of 33



activities or time spent logging back into the Auto Dialer during their unpaid lunch breaks.

Failing to accurately account and pay for all of the time actually worked by employees is a clear

violation of the FLSA’s record keeping requirements. See 29 U.S.C. § 211(c).

        36.        Agents are assigned by Defendant to work on several different call campaigns,

including mortgage lending, solar energy, home security, reverse mortgages, debt resolution,

auto warranty, credit repair, and tax relief.

        37.        During his employment with Defendant, Plaintiff Baudin was assigned to work on

the solar energy campaign. Plaintiff Duffney was assigned by Defendant to work on several

different call campaigns including mortgage lending, solar energy, home security, and auto

warranty. Likewise, Plaintiff Persaud was assigned by Defendant to work on several different

call campaigns including mortgage lending, solar energy, debt resolution, auto warranty, and

credit repair. Plaintiffs Duffney and Persaud regularly worked on multiple call campaigns at the

same time, often during the same shift.

        38.        Defendant’s unlawful pay policies and timekeeping practices, as well as the

Agents’ job duties, are substantially the same irrespective of the call campaign they are assigned

to and irrespective of whether they work from home or from Defendant’s brick-and-mortar call

center facility.

        39.        Defendant’s Auto Dialer automatically dials telephone numbers of inbound

customer leads. Once the call has been answered, the Auto Dialer connects the call to an Agent,

who, utilizing a script provided by Defendant, asks a series of questions to determine, based

upon criteria provided by Defendant, whether to qualify the customer as a hot lead and initiate a

hot call transfer to a sales person. Defendant’s script and pre-established qualification criteria,

along with the requirement that the Agents strictly adhere to the same, create a predictable




                                                  9
      Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 10 of 33



conversation and easy-to-follow qualification process that can be replicated across call

campaigns. See https://www.resourcemarketingcorp.com/about (“We found that this same

strategy of generating high quality inbound leads, verifying and prescreening them and then

delivering them via hot call transfer is a recipe for success in any vertical.”) (last visited on

March 15, 2019).

        40.     Upon information and belief, all Agents are and were hourly, non-exempt

employees.

        41.     Defendant’s Agents use the same or substantially similar computer software

programs and applications in the course of performing their job responsibilities. These programs

and applications are integral and an important part of the Agents’ work, and they cannot perform

their jobs effectively without them.

        42.     Defendant’s Agents receive substantially the same training, are subject to the

same disciplinary policies, and are subject to quality assurance reviews based on the same or

similar criteria.

        43.     Defendant expressly instructs and trains Agents to have all their computer

software programs and applications open and ready at the start of their scheduled shifts so that

they can change their status to “Active” in the Auto Dialer and begin taking live calls at the

moment their shifts begin.

        44.     If Agents are not “on the dialer” and ready to take calls promptly at the start of

their scheduled shifts or at the end of their scheduled meal and rest breaks, they are subject to

penalties and disciplinary action (referred to by Defendant as “demerits”), including but not

limited to: written and verbal reprimands, suspension, and monetary penalties in the form of an

hourly pay reduction or forfeiture of earned commissions. It is axiomatic that an employer




                                                10
      Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 11 of 33



cannot impose a monetary fine or withhold wages from an employee for being late to work,

especially when, as here, Agents are rarely ever late for work, but instead are sometimes late

logging onto the phones if they are unable to boot up their computers and connect to the Auto

Dialer by 9:00 a.m. When an Agent is unable to make it onto the phones by 9:00 a.m. it is

usually due to circumstances outside of their control, such as technical issues with the computer

or the Auto Dialer. Nevertheless, if an Agent is not connected to the Auto Dialer by 9:00 a.m. or

returns late from a meal/rest break, he or she is penalized in some fashion.

       45.      When an Agent receives a demerit, Defendant furnishes the Agent with a

document explaining the nature of the “violation” and the penalty (i.e., the “demerit”) imposed

upon the Agent for the violation. The Agent must sign the document, certifying that the Agent

understands the nature of the violation and the penalty being imposed, and that the Agent

“accepts” the demerit.

       46.      These policies reinforce that Agents are required to have the essential computer

software programs and applications open and ready at the start of their shifts so that they can

change their status in the Auto Dialer to “Active” and begin taking live calls at the moment their

shifts begin.

       47.      Defendant imposes additional penalties if an Agent is connected to the Auto

Dialer but is not on the phone with a live call. Defendant refers to this time as “dead time.” If an

Agent’s “dead time” exceeds 31% (calculated by dividing “dead time” by the total amount of

time that the Agent is connected to the Auto Dialer), he or she is subject to a demerit, which, as

stated above, may include a monetary penalty. Thus, the Agents’ compensation is not only a

function of the time spent “on the dialer,” but is also dependent, in part, upon there being live

calls on the other end of the phone, which is completely outside of the Agents’ control. Indeed,




                                                11
     Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 12 of 33



the Agents are regularly required to remain at their workstation waiting to be connected to a live

call, but, paradoxically, face disciplinary action if the dearth of live calls causes the Agents’

“dead time” to eclipse 31%.

       48.     Defendant requires its Agents to track their hours worked each and every day by

manually recording their time on paper timesheets provided by Defendant. At the end of each

pay period, the Agents must tally and record on their timesheets the number of hours worked

during the pay period, sign their timesheets, and submit them to Defendant’s managers for

approval. Defendant, however, will not approve an Agent’s timesheet unless the hours recorded

on the timesheet substantially adhere to the Agent’s scheduled working hours, meaning that the

Agents must record a clock-in time that matches their scheduled start-of-shift time and a clock-

out time that matches their scheduled end-of-shift time, while also deducting a mandatory one-

hour lunch break for their Monday through Thursday shifts.

       49.     Because Defendant trains and instructs its Agents not to record time spent

performing pre-shift, mid-shift and post-shift work tasks, Defendant’s compensation system fails

to properly account for and compensate Agents for all time worked, including their overtime

hours, during each day and during each workweek.

       50.     The hours reflected on the Agents’ timesheets are not accurate, are contrived by

Defendant, and are not related to the hours the Agents actually worked for Defendant. This is

because Defendant requires its Agents to perform compensable work tasks before and after their

shifts and during their unpaid meal periods but trains and instructs them not to record this time

on their timesheets.

       51.     As a result of Defendant’s compensation policy, Plaintiffs and all other Agents

are deprived of pay for compensable time worked, including overtime.




                                               12
     Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 13 of 33



       A.      Pre-Shift Off-the-Clock Work

       52.     Pursuant to Defendant’s policies, training and direction, Defendant’s Agents are

required to start up and log into essential computer software programs and applications in order

to access information and take live calls. The pre-shift startup and login process takes substantial

time on a daily basis, in the range of 5 to 10 minutes per shift, or even longer when technical

issues arise. Before each shift and before taking live phone calls, Agents must undertake the

following essential work tasks in chronological order:

               a. Locate their workstation and turn-on/warm-up their computer.

               b. Log into Microsoft Windows by clicking a single sign on button and wait for
                  the computer to establish an internet connection.

               c. Open Google Chrome by clicking the Google Chrome icon and go to
                  Ytel.com.

               d. Log into Ytel (the Auto Dialer) using a user ID (a four digit number provided
                  by Defendant) and password (last four digits of the Agent’s Social Security
                  Number), select your campaign (i.e., mortgage lending, solar energy, home
                  security, credit repair, tax relief, etc.), and wait for the dashboard to appear.
                  Once the dashboard appears, it will display three overlapping menus/panels,
                  which the Agents must rearrange or resize so that they can simultaneously
                  view each menu.

               e. Clear the cache in Google Chrome, which entails the following:

                     i. From the “Menu” button in the upper-right corner of the Chrome
                        window, choose “More Tools” > “Clear browsing data….”

                     ii. Select the period of time you wish to delete cached information using
                         the “Clear the following items from” drop down menu. From there,
                         choose “Cached images and files”.

                    iii. Select the “Clear browsing data” button and wait for Chrome to clear
                         the cache.

               f. Change status in Ytel to “Active” and wait for the Auto Dialer to connect to a
                  live call.

       53.     Agents who work from home are required to undertake the exact same login steps.

       54.     This mandatory boot-up and login process is performed before the Agents’


                                                13
      Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 14 of 33



scheduled shifts, as Defendant expressly instructs and trains its Agents to have all their software

programs and applications open and ready at the start of their shifts to ensure they are prepared

to take live calls (i.e., are “phone ready”) at the moment their shifts begin. Consequently, Agents

are required to arrive at their workstations approximately 5 to 10 minutes before their scheduled

shifts to complete the startup and login process.

        55.     Defendant’s Agents are not compensated for this time because Defendant trains

and instructs its Agents not to record this time on their timesheets. This policy results in Agents

performing no less than 5 to 10 minutes of unpaid pre-shift work each and every day.

        56.     The unpaid work performed prior to each shift by Plaintiffs and all other Agents

directly benefits Defendant, and the tasks undertaken in connection with the off-the-clock work

are integral and indispensable to their job duties and responsibilities as Agents.

        B.      Meal-Period Off-the-Clock Work

        57.     Defendant promises its Agents one unpaid 60-minute meal period each Monday

through Thursday. However, in reality, Agents regularly work through unpaid meal periods—or

take them late—when there are not enough Agents to cover the phones or when the Agent is

stuck on a live call.

        58.     Under federal law, in order to deduct an unpaid meal period from an employee’s

compensable time, an employee must be completely relieved of his or her employment duties for

the entire meal break. 29 C.F.R. § 785.19(a) states:

        Bona fide meal periods. Bona fide meal periods are not work time. Bona fide
        meal periods do not include coffee breaks or time for snacks. These are rest
        periods. The employee must be completely relieved from duty for the purposes of
        eating regular meals. Ordinarily 30 minutes or more is long enough for a bona
        fide meal period. A shorter period may be long enough under special conditions.
        The employee is not relieved if he is required to perform any duties, whether
        active or inactive, while eating. For example, an office employee who is required
        to eat at his desk or a factory worker who is required to be at his machine is



                                                 14
      Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 15 of 33



       working while eating. (emphasis added).

       59.     Instead of complying with the law, Defendant does not provide Agents with bona

fide meal periods because it requires the Agents to resume taking live calls promptly at the end

of their scheduled meal breaks, meaning that the Agents must return to their computer stations

prior to the end of their unpaid meal breaks to log back in and reconnect to the Auto Dialer.

       60.     The work performed by Agents during their unpaid meal breaks takes substantial

time on a daily basis, in the range of 5 minutes per shift, but Agents are not paid for this time.

       C.      Post-Shift Off-the-Clock Work

       61.     Pursuant to Defendant’s policies, training and direction, at the conclusion of their

scheduled shifts, Defendant’s Agents are required to log out of and shut down the computer

software programs and applications and shut down the computer. The post-shift logout and

shutdown process takes substantial time on a daily basis, ranging from 2 to 3 minutes per shift,

but can take as long as 10 minutes if the Agent experiences technical problems with the

computer, software or applications.

       62.     Defendant’s Agents are not compensated for this time because Defendant trains

and instructs its Agents not to record this time on their timesheets. This policy results in Agents

performing no less than 2 to 3 minutes of unpaid post-shift work each and every day.

       63.     The unpaid work performed subsequent to each shift by Plaintiffs and all other

Agents directly benefits Defendant, and the tasks undertaken in connection with the off-the-clock

work are integral and indispensable to their job duties and responsibilities as Agents.

       D.      Additional Off-The-Clock Work

       64.     In addition to training and instructing its Agents not to record their pre-shift,

meal-period, and post-shift time, Defendant engaged in additional wage violations by failing to




                                                 15
       Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 16 of 33



pay its Agents for all of the time reflected on their timesheets. This is undisputed. For example, a

representative sample of Plaintiff Persaud’s timesheets (Exh. H) and her corresponding payroll

reports1 (Exh. I) reveal the following:

           a. Plaintiff Persaud’s timesheet for the pay period covering October 9 - 25, 2018

               reflects 98.50 hours worked. (Exh. H at 1.) Her payroll report for the same pay

               period shows that she was paid for only 97.12 hours of work (Exh. I at 1),

               meaning that Defendant deducted 1.38 hours from Plaintiff Persaud’s

               compensable time.

           b. Plaintiff Persaud’s timesheet for the pay period covering December 26, 2018 to

               January 8, 2019 reflects 73 hours worked. (Exh. H at 2.) Her payroll report for the

               same pay period shows that she was paid for only 72.58 hours of work (Exh. I at

               2), meaning that Defendant deducted 0.42 hours from Plaintiff Persaud’s

               compensable time.

           c. Plaintiff Persaud’s timesheet for the pay period covering January 26 to February

               8, 2019 reflects 82 hours worked. (Exh. H at 3.) Her payroll report for the same

               pay period shows that she was paid for only 77.34 hours of work (Exh. I at 3),

               meaning that Defendant deducted 4.66 hours from Plaintiff Persaud’s

               compensable time.

           d. Plaintiff Persaud’s timesheet for the pay period covering February 9 - 22, 2019

               reflects 80.75 hours worked. (Exh. H at 4.) Her payroll report for the same pay



   1
     At the conclusion of each pay period, Defendant creates a payroll report summarizing the
Agent’s compensable time, base wages, and commissions, and any adjustments made thereto, for
the pay period. (See, e.g., Exh. I.) Defendant presents the payroll report to the Agent, who must
sign (i.e., rubberstamp) and date the payroll report acknowledging that they have reviewed the
payroll report and “agree” with the calculations. (Id.)


                                                16
     Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 17 of 33



               period shows that she was paid for only 80.49 hours of work (Exh. I at 4),

               meaning that Defendant deducted 0.26 hours from Plaintiff Persaud’s

               compensable time.

       65.     In sum, Defendant deducted 6.72 hours of compensable time from Plaintiff

Persaud during the four representative pay periods identified above. (See Exh. H-I.)

       66.     Defendant’s pay violations illustrated above stem, at least in part, from

Defendant’s decision to compensate its Agents for only such time that they are connected to

Defendant’s Auto Dialer, meaning that they are only paid for time spent on the phones (i.e., “on

the dialer”) and are not paid for any time spent disconnected from the Auto Dialer.

       67.     In this regard, Defendant tracks the amount of time that its Agents are not “on the

dialer,” deducts all such time from its Agents’ compensable time, and fraudulently induces its

Agents to sign off on this illegal policy by requiring its Agents to sign payroll reports at the end

of each pay period acknowledging that they have reviewed the payroll report and “agree” with

the calculations, while at the same time failing to disclose to the Agents the illegal nature of its

pay policy.

       68.     Agents spend significant amounts of compensable time disconnected from the

Auto Dialer, but Defendant does not pay them for this time.

       69.     For instance, if an Agent accumulates too much “dead time,” meaning that the

Agent is connected to the Auto Dialer but is not on the phone with a live call, Defendant’s

managers will manually boot the Agent from the Auto Dialer. The Agent is not paid for this time

because they are no longer connected to the Auto Dialer, nor are they paid for the time spent

logging back into and reconnecting to the Auto Dialer.

       70.     In addition, the Agents are regularly booted off the Auto Dialer due to technical




                                                17
     Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 18 of 33



issues but are required to remain at their workstation until the technical issues are resolved,

which usually necessitates a restart of Microsoft Windows before logging back into the Auto

Dialer, which typically takes 5 to 10 minutes, but could also entail a complete shut down and

restart of the entire computer system, which typically takes 15 minutes, but can take up to 20

minutes or more if the shutdown causes the computer to undergo a system upgrade. Because they

are no longer connected to the Auto Dialer, the Agents are not paid for this technical downtime,

nor are they paid for the time spent logging back into and reconnecting to the Auto Dialer.

       71.      Defendant deducts additional time from the Agents if they are not “on the dialer”

and ready to take calls promptly at the end of their scheduled rest breaks, prompting Defendant’s

managers to manually boot the Agents from the Auto Dialer. The Agents are not paid for this

time because they are no longer connected to the Auto Dialer, nor are they paid for the time

spent logging back into and reconnecting to the Auto Dialer.

       72.      Additionally, if the Agents work through all or a portion of their unpaid lunch

breaks and report this time on their timesheets, Defendant will deduct such time and will not

compensate the Agents for working through lunch. The evidence shows that Plaintiff Persaud

failed to record a full one-hour lunch break for numerous shifts and that Defendant edited her

time to eliminate all or some of the work she performed during her lunch breaks. Specifically,

the evidence shows that:

             a. On January 31, 2019, Plaintiff Persaud worked a 10-hour shift and recorded 9.5

                hours worked on her timesheet. (Exh. H at 3.) Her payroll report, however, shows

                that she was paid for only 9 hours of work (Exh. I at 3), meaning that Defendant

                deducted 0.5 hours from Plaintiff Persaud’s compensable time.

             b. On February 1, 2019, Plaintiff Persaud worked an 8-hour shift and recorded 7.75




                                               18
     Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 19 of 33



                hours worked on her timesheet. (Exh. H at 3.) Her payroll report, however, shows

                that she was paid for only 7 hours of work (Exh. I at 3), meaning that Defendant

                deducted 0.75 hours from Plaintiff Persaud’s compensable time.

             c. On February 5, 2019, Plaintiff Persaud worked a 10-hour shift and recorded 9.5

                hours worked on her timesheet. (Exh. H at 3.) Her payroll report, however, shows

                that she was paid for only 9.06 hours of work (Exh. I at 3), meaning that

                Defendant deducted 0.46 hours from Plaintiff Persaud’s compensable time.

             d. On February 6, 2019, Plaintiff Persaud worked a 10-hour shift and recorded 9.75

                hours worked on her timesheet. (Exh. H at 3.) Her payroll report, however, shows

                that she was paid for only 9 hours of work (Exh. I at 3), meaning that Defendant

                deducted 0.75 hours from Plaintiff Persaud’s compensable time.

             e. On February 7, 2019, Plaintiff Persaud worked a 10-hour shift and recorded 9.75

                hours worked on her timesheet. (Exh. H at 3.) Her payroll report, however, shows

                that she was paid for only 9.59 hours of work (Exh. I at 3), meaning that

                Defendant deducted 0.16 hours from Plaintiff Persaud’s compensable time.

             f. On February 8, 2019, Plaintiff Persaud worked an 8-hour shift and recorded 8

                hours worked on her timesheet. (Exh. H at 3.) Her payroll report, however, shows

                that she was paid for only 7 hours of work (Exh. I at 3), meaning that Defendant

                deducted 1 hour from Plaintiff Persaud’s compensable time.

       73.      These policies result in Agents performing significant amounts of unpaid work

each and every week. Because Agents typically work 40 or more hours per week, this policy also

deprives them of overtime pay.

       74.      The unpaid work performed by Plaintiffs and all other Agents during their unpaid




                                               19
     Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 20 of 33



lunch breaks and during periods when they are disconnected from the Auto Dialer directly

benefits Defendant, and the tasks undertaken in connection with the off-the-clock work are

integral and indispensable to their job duties and responsibilities as Agents.

       E.       Exemplary Pay-Periods to Illustrate Pre-Shift, Meal-Period, and Post-Shift
                Compensation Deficiencies

       75.      An example of specific workweeks where Defendant failed to pay Plaintiffs all

overtime due for hours worked in excess of 40 hours (as mandated by the FLSA) includes the

following:

                              Pay Period of 01/11/2019 to 01/25/2019

            Plaintiff Baudin was paid gross wages equal to $1,615.36 for the pay period.

            With unpaid pre-shift, meal-period, and post-shift time, in a range of 12 to 18 minutes
             per shift, at 11 shifts for the pay period, Plaintiff Baudin should have been paid an
             additional 132-198 minutes at his overtime rate of pay.

(Exh. B, Baudin Pay Stub.)

                              Pay Period of 09/09/2018 to 09/24/2018

            Plaintiff Duffney was paid gross wages equal to $1,382.05 for the pay period.

            With unpaid pre-shift, meal-period, and post-shift time, in a range of 12 to 18 minutes
             per shift, at 11 shifts for the pay period, Plaintiff Duffney should have been paid an
             additional 132-198 minutes at her overtime rate of pay.

(Exh. D, Duffney Pay Stub.)

       F.       Defendant Benefited from the Uncompensated Off-the-Clock Work

       76.      At all relevant times, Defendant directed and directly benefited from the work

performed by Plaintiffs and similarly situated employees in connection with the above-described

pre-shift, mid-shift, and post-shift activities performed by Agents.

       77.      At all relevant times, Defendant controlled the work schedules, duties, protocols,

applications, assignments and employment conditions of its Agents.



                                                 20
      Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 21 of 33



       78.     At all relevant times, Defendant was able to track the amount of time Agents

spent in connection with the pre-shift, mid-shift, and post-shift activities. However, Defendant

failed to do so and failed to compensate Agents for the off-the-clock work they performed.

       79.     At all relevant times, Agents were non-exempt hourly employees, subject to the

requirements of the FLSA.

       80.     At all relevant times, Defendant used its attendance and adherence policies

against the Agents in order to pressure them into performing the pre-shift, mid-shift, and post-

shift off-the-clock work.

       81.     Defendant expressly trained and instructed its Agents to perform the above-

described pre-shift activities before the start of their scheduled shifts, to ensure they were

prepared to take live calls (i.e., were “phone ready”) at the moment their shifts began.

       82.     At all relevant times, Defendant’s policies and practices deprived Agents of

wages owed for the pre-shift, mid-shift, and post-shift activities they performed. Because

Defendant’s Agents typically worked 40 hours or more in a workweek, Defendant’s policies and

practices also deprived them of overtime pay.

       83.     Defendant knew or should have known that the time spent by Agents in

connection with the pre-shift, mid-shift, and post-shift activities was compensable under the law.

Indeed, in light of the explicit DOL guidance cited above, there is no conceivable way for

Defendant to establish that it acted in good faith.

       84.     Despite knowing Agents performed work before and after their scheduled shifts

and during their unpaid meal breaks, Defendant failed to make any effort to stop or disallow the

off-the-clock work and instead suffered and permitted it to happen.

       85.     Unpaid wages related to the off-the-clock work described herein are owed to




                                                 21
      Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 22 of 33



Agents at the FLSA mandated overtime premium of one and one-half their regular hourly rate

because Agents regularly worked in excess of 40 hours in a workweek.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

       86.      Plaintiffs bring this action pursuant to 29 U.S.C. § 216(b) of the FLSA on their

own behalf and on behalf of:

       All similarly situated current and former hourly brick-and-mortar and/or at-
       home Account Representatives or Transfer Agents who work or have worked
       for Defendant at any time during the three years preceding the filing of this
       Complaint through judgment.

(hereinafter referred to as the “FLSA Collective”). Plaintiffs reserve the right to amend this

definition if necessary.

       87.      Defendant is liable under the FLSA for, inter alia, failing to properly compensate

Plaintiffs and other similarly situated Agents.

       88.      Excluded from the FLSA Collective are Defendant’s executives and

administrative and professional employees, including computer professionals and outside

salespersons.

       89.      Consistent with Defendant’s policy and pattern or practice, Plaintiffs and the

FLSA Collective were not paid premium overtime compensation when they worked beyond 40

hours in a workweek.

       90.      Defendant assigned and/or was aware of all of the work that Plaintiffs and the

FLSA Collective performed.

       91.      As part of its regular business practices, Defendant intentionally, willfully and

repeatedly engaged in a pattern, practice and/or policy of violating the FLSA with respect to

Plaintiffs and the FLSA Collective. This policy and pattern or practice includes, but is not

limited to:



                                                  22
      Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 23 of 33



               a.      Willfully failing to pay its employees, including Plaintiffs and the FLSA
                       Collective, premium overtime wages for hours worked in excess of 40
                       hours per workweek; and

               b.      Willfully failing to record all of the time that its employees, including
                       Plaintiffs and the FLSA Collective, worked for the benefit of Defendant.

       92.     Defendant is aware or should have been aware that federal law required it to pay

Plaintiffs and the FLSA Collective overtime premiums for hours worked in excess of 40 per

workweek.

       93.     Defendant’s unlawful conduct has been widespread, repeated and consistent.

       94.     A collective action under the FLSA is appropriate because the employees

described above are “similarly situated” to Plaintiffs under 29 U.S.C. § 216(b). The employees

on behalf of whom Plaintiffs bring this collective action are similarly situated because (a) they

have been or are employed in the same or similar positions; (b) they were or are performing the

same or similar job duties; (c) they were or are subject to the same or similar unlawful practices,

policy, or plan; and (d) their claims are based upon the same factual and legal theories.

       95.     The employment relationships between Defendant and every proposed FLSA

Collective member are the same. The key issues - the amount of uncompensated pre-shift start-

up/log-in time, unpaid meal period time, and the amount of post-shift shut-down/log-out time

owed to each employee - do not vary substantially among the proposed FLSA Collective

members.

       96.     Many similarly situated current and former Agents have been underpaid in

violation of the FLSA and would benefit from the issuance of a court-supervised notice of this

lawsuit and the opportunity to join it.

       97.     Court-supervised notice of this lawsuit should be sent to the FLSA Collective

pursuant to 29 U.S.C. § 216(b).



                                                23
      Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 24 of 33



       98.     Those similarly situated employees are known to Defendant, are readily

identifiable, and can be located through Defendant’s records.

       99.     Plaintiffs estimate the proposed FLSA Collective, including both current and

former employees over the relevant period, will include hundreds of workers. The precise

number of FLSA Collective members should be readily available from a review of Defendant’s

personnel and payroll records.

                         RULE 23 CLASS ACTION ALLEGATIONS

       100.    Plaintiffs bring this action pursuant to Fed. R. Civ. P. 23(b)(3) on their own behalf

and on behalf of the following classes:

               All similarly situated current and former hourly brick-and-mortar
               and/or at-home Account Representatives or Transfer Agents who work
               or have worked for Defendant in New York at any time during the
               applicable statutory period.

(hereinafter referred to as the “Rule 23 New York Class”). Plaintiffs reserve the right to amend

the putative class definition if necessary.

               All similarly situated current and former hourly brick-and-mortar
               and/or at-home Account Representatives or Transfer Agents who work
               or have worked for Defendant at any time during the applicable
               statutory period.

(hereinafter referred to as the “Rule 23 Nationwide Class”). Plaintiffs reserve the right to amend

the putative class definition if necessary.

       101.    Excluded from the Rule 23 Classes are Defendant’s executives and administrative

and professional employees, including computer professionals and outside salespersons.

       102.    The Rule 23 Classes are so numerous that joinder of all Rule 23 Class members in

this case would be impractical. Plaintiffs reasonably estimate there are hundreds of Rule 23 Class

members. Rule 23 Class members should be easy to identify from Defendant’s computer systems

and electronic payroll and personnel records.


                                                24
     Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 25 of 33



       103.    There is a well-defined community of interest among Rule 23 New York Class

members and common questions of law and fact predominate in this action over any questions

affecting individual members of the Rule 23 New York Class. These common legal and factual

questions include, but are not limited to, the following:

               a.      Whether Plaintiffs and the Rule 23 New York Class were compensated at
                       a rate of one-and-one-half times their regular hourly rate for all hours
                       worked in excess of 40 in a workweek pursuant to New York state wage
                       and hour laws;

               b.      Whether Defendant employed Plaintiffs and the Rule 23 New York Class
                       within the meaning of the New York Minimum Wage Laws, 12 NYCRR
                       §§ 142-1, et seq.

               c.      Whether Defendant unlawfully failed to pay overtime wages in violation
                       of 12 NYCRR § 142-2.2;

               d.      Whether Defendant failed to keep accurate time and payroll records for
                       Plaintiffs and the Rule 23 New York Class;

               e.      Whether Defendant’s policy of failing to pay the overtime wage was
                       instituted willfully or with reckless disregard of the law;

               f.      The proper measure of damages sustained by Plaintiffs and the Rule 23
                       New York Class; and

               g.      Whether Defendant should be enjoined from such violations in the future.

       104.    There is a well-defined community of interest among Rule 23 Nationwide Class

members and common questions of law and fact predominate in this action over any questions

affecting individual members of the Rule 23 Nationwide Class. These common legal and factual

questions include, but are not limited to, the following:

               a.      Whether the time Rule 23 Nationwide Class members spent on pre-shift,
                       mid-shift and post-shift off-the-clock work activities is compensable time;

               b.      Whether Rule 23 Nationwide Class members are owed wages for time
                       spent performing off-the-clock work activities, and, if so, the appropriate
                       amount thereof; and

               c.      Whether Defendant’s non-payment of wages for all compensable time



                                                 25
      Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 26 of 33



                       amounted to a breach of contract and/or unjust enrichment.

       105.    Plaintiffs’ claims are typical of those of the Rule 23 Classes in that they and all

other Rule 23 Class members suffered damages as a direct and proximate result of Defendant’s

common and systemic payroll policies and practices. Plaintiffs’ claims arise from the same

policies, practices, promises and course of conduct as all other Rule 23 Class members’ claims,

and their legal theories are based on the same legal theories as all other Rule 23 Class members.

       106.    Plaintiffs will fully and adequately protect the interests of the Rule 23 Classes and

have retained counsel who are qualified and experienced in the prosecution of nationwide wage

and hour class actions. Neither Plaintiffs nor their counsel have interests that are contrary to, or

conflicting with, the interests of the Rule 23 Classes.

       107.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy because, inter alia, it is economically infeasible for Rule 23

Class members to prosecute individual actions of their own given the relatively small amount of

damages at stake for each individual along with the fear of reprisal by their employer.

Prosecution of this case as a Rule 23 Class action will also eliminate the possibility of

duplicative lawsuits being filed in state and federal courts throughout the nation.

       108.    This case will be manageable as a Rule 23 Class action. Plaintiffs and their

counsel know of no unusual difficulties in this case, and Defendant has advanced, networked

computer and payroll systems that will allow the class, wage, and damages issues in this case to

be resolved with relative ease.

       109.    Because the elements of Rule 23(b)(3) are satisfied in this case, class certification

is appropriate. Shady Grove Orthopedic Associates, P.A. v. Allstate Ins. Co., 559 U.S. 393, 398

(2010) (“By its terms [Rule 23] creates a categorical rule entitling a plaintiff whose suit meets

the specified criteria to pursue his claim as a class action”).


                                                  26
     Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 27 of 33



       110.    Because Defendant acted and refused to act on grounds that apply generally to the

Rule 23 Classes and declaratory relief is appropriate in this case with respect to the Rule 23

Classes as a whole, class certification pursuant to Rule 23(b)(2) is also appropriate.

                                          COUNT I
                            (29 U.S.C. § 216(b) Collective Action)
                        VIOLATION OF FLSA, 29 U.S.C. § 201, et seq.
                          FAILURE TO PAY OVERTIME WAGES

       111.    Plaintiffs re-allege and incorporate all previous paragraphs herein.

       112.    At all times relevant to this action, Defendant was engaged in interstate commerce,

or in the production of goods for commerce, as defined by the FLSA.

       113.    At all times relevant to this action, Plaintiffs and the FLSA Collective were

“employees” of Defendant within the meaning of 29 U.S.C. § 203(e)(1) of the FLSA.

       114.    Plaintiffs and the FLSA Collective, by virtue of their job duties and activities

actually performed, are all non-exempt employees.

       115.    Plaintiffs and the FLSA Collective either: (1) engaged in commerce; or (2)

engaged in the production of goods for commerce; or (3) were employed in an enterprise engaged

in commerce or in the production of goods for commerce.

       116.    At all times relevant to this action, Defendant “suffered or permitted” Plaintiffs

and the FLSA Collective to work and thus “employed” them within the meaning of 29 U.S.C. §

203(g) of the FLSA.

       117.    At all times relevant to this action, Defendant required Plaintiffs and the FLSA

Collective to perform no less than 12 to 18 minutes of off-the-clock work per shift, but failed to

pay these employees the federally mandated overtime compensation for the off-the-clock work.

       118.    The off-the-clock work performed every shift by Plaintiffs and the FLSA

Collective was an essential part of their jobs, and these activities and the time associated with



                                                 27
      Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 28 of 33



these activities were not de minimis.

       119.    In workweeks where Plaintiffs and other FLSA Collective members worked 40

hours or more, the uncompensated off-the-clock work time, and all other overtime, should have

been paid at the federally mandated rate of one and one-half times each employee’s regular

hourly wage, including shift differentials and nondiscretionary incentive pay where applicable.

29 U.S.C. § 207.

       120.    Defendant’s FLSA violations were knowing and willful. Defendant knew or could

have determined how long it takes its Agents to perform their off-the-clock work. Further,

Defendant could have easily accounted for and properly compensated Plaintiffs and the FLSA

Collective for these work activities, but deliberately chose not to.

       121.    The FLSA, 29 U.S.C. § 216(b), provides that as a remedy for a violation of the

Act, an employee is entitled to his or her unpaid wages (including unpaid overtime), plus an

additional equal amount in liquidated damages (double damages), plus costs and reasonable

attorneys’ fees.

                                      COUNT II
                       RULE 23 NEW YORK CLASS ACTION
              12 NYCRR § 142-2.2 – FAILURE TO PAY OVERTIME WAGES

       122.    Plaintiffs re-allege and incorporate all previous paragraphs herein.

       123.    12 NYCRR § 142-2.2 provides that “An employer shall pay an employee for

overtime at a wage rate of one and one-half times the employee’s regular rate in the manner and

methods provided in” the FLSA.

       124.    Plaintiffs worked over 40 hours in many weeks.

       125.    Defendant failed to pay Plaintiffs one and one-half times their regular rate of pay

for all hours in a workweek in excess of 40.

       126.    A six year statute of limitation applies to each such violation pursuant to NY CLS


                                                 28
      Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 29 of 33



Labor § 663(3).

       127.    Defendant’s conduct and practice, described above, was and/or is willful,

intentional, unreasonable, arbitrary and in bad faith.

       128.    As a result of the foregoing, Plaintiffs were illegally deprived of overtime wages

earned, in such amounts to be determined at trial, and are entitled to recovery of total unpaid

amounts, liquidated damages, prejudgment interest, costs, and reasonable attorney’s fees

pursuant to NY CLS Labor § 663(1).

                                      COUNT III
                          RULE 23 NATIONWIDE CLASS ACTION
                                BREACH OF CONTRACT

       129.    Plaintiffs re-allege and incorporate all previous paragraphs herein.

       130.    At all times relevant to this action, Defendant had a contract with Plaintiffs and

every other Rule 23 Nationwide Class member to pay each employee for each hour they worked

at a pre-established (contractual) regular hourly rate.

       131.    Each Rule 23 Nationwide Class member’s contractual hourly rate is identified in

pay stubs and other records that Defendant prepares as part of its regular business activities.

       132.    Plaintiffs and every other Rule 23 Nationwide Class member performed under the

contracts by doing their jobs and carrying out the off-the-clock activities that Defendant required

or accepted.

       133.    By not paying Plaintiffs and the Rule 23 Nationwide Class the agreed upon hourly

wage for all of the work they performed each shift, Defendant systematically breached its

contracts with Plaintiffs and the Rule 23 Nationwide Class.

       134.    Plaintiffs’ and the Rule 23 Nationwide Class’ remedies under the FLSA are

inadequate in this case to the extent Defendant paid them more than the federally mandated

minimum wage of $7.25 per hour but less than 40 hours per week (i.e., pure gap time claims).


                                                 29
      Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 30 of 33



       135.       Defendant also breached its duty of good faith and fair dealing by failing to keep

track of the time Plaintiffs and the Rule 23 Nationwide Class spent performing off-the-clock

activities, which is a fundamental part of an employer’s job.

       136.       As a direct and proximate result of Defendant’s breaches of the contracts alleged

herein, Plaintiffs and the Rule 23 Nationwide Class have been damaged, in an amount to be

determined at trial.

                                        COUNT IV
                            RULE 23 NATIONWIDE CLASS ACTION
                                   UNJUST ENRICHMENT

       137.       Plaintiffs re-allege and incorporate all previous paragraphs herein.

       138.       This Count is pled in the alternative to Count III, supra, pursuant to Fed. R. Civ.

P. 8(d)(2)-(3).

       139.       At all times relevant to this action, Defendant promised Plaintiffs and the Rule 23

Nationwide Class a pre-established regular hourly rate in consideration of the work duties

Plaintiffs and the Rule 23 Nationwide Class performed for the benefit of Defendant.

       140.       Plaintiffs and the Rule 23 Nationwide Class relied upon Defendant’s promise for

the pre-established regular hourly rate and performed by doing their jobs and carrying out their

required work duties.

       141.       By not paying Plaintiffs and the Rule 23 Nationwide Class the agreed upon hourly

wage for the pre-shift, mid-shift and post-shift off-the-clock work they performed each shift,

Defendant was unjustly enriched.

       142.       Plaintiffs and the Rule 23 Nationwide Class performed off-the-clock work tasks at

the request of and without objection by Defendant.

       143.       Defendant received and accepted the above-referenced off-the-clock work services

from Plaintiffs and the Rule 23 Nationwide Class and enjoyed the benefits derived therefrom.


                                                   30
     Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 31 of 33



       144.    Upon information and belief, Defendant used the monies owed to Plaintiffs and the

Rule 23 Nationwide Class to finance its various business ventures or pay its equity owners.

       145.    Defendant has been unjustly enriched by the retention of monies received pursuant

to the services Plaintiffs and the Rule 23 Nationwide Class performed for Defendant’s benefit,

without having compensated Plaintiffs and the Rule 23 Nationwide Class for the same.

       146.    Plaintiffs and the Rule 23 Nationwide Class suffered detriment due to Defendant’s

failure to compensate them for the off-the-clock work described herein, in that Plaintiffs and the

Rule 23 Nationwide Class were deprived of the ability to utilize that time, effort and their

resources in a profitable manner.

       147.    As a direct and proximate result of Defendant’s actions, Plaintiffs and the Rule 23

Nationwide Class suffered damages, including but not limited to, loss of wages.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on their own behalf and on behalf of the putative FLSA

Collective and Rule 23 Classes, request judgment as follows:

       a.      Certifying this case as a collective action in accordance with 29 U.S.C. § 216(b)
               with respect to the FLSA claims set forth herein (Count I);

       b.      Certifying this action as a class action (for the Rule 23 New York Class) pursuant
               to Rule 23(b)(2) and (b)(3) with respect to Plaintiffs’ New York state law claims
               (Count II);

       c.      Certifying this action as a class action (for the Rule 23 Nationwide Class)
               pursuant to Rule 23(b)(2) and (b)(3) with respect to Plaintiffs’ breach of contract
               and unjust enrichment claims (Counts III-IV);

       d.      Ordering Defendant to disclose in computer format, or in print if no computer
               readable format is available, the names and addresses of all collective action Class
               members and Rule 23 Class members, and permitting Plaintiffs to send notice of
               this action to all those similarly situated individuals, including the publishing of
               notice in a manner that is reasonably calculated to apprise the Class members of
               their rights by law to join and participate in this lawsuit;

       e.      Designating Plaintiffs as the representatives of the FLSA collective action Class


                                                31
     Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 32 of 33



                and the Rule 23 Classes, and undersigned counsel as Class counsel for the same;

         f.     Declaring Defendant violated the FLSA and the DOL’s attendant regulations as
                cited herein;

         g.     Declaring Defendant’s violation of the FLSA was willful;

         h.     Declaring Defendant violated New York state wage and hour laws as cited herein;

         i.     Declaring Defendant’s violation of New York state wage and hour laws was
                willful;

         j.     Declaring Defendant breached its contracts with Plaintiffs and the Rule 23
                Nationwide Class (or, in the alternative, that Defendant was unjustly enriched) by
                failing to pay them for each hour they worked at a pre-established (contractual)
                regularly hourly rate;

         k.     Granting judgment in favor of Plaintiffs and against Defendant and awarding
                Plaintiffs and the collective action Class and the Rule 23 Classes the full amount
                of damages and liquidated damages available by law;

         l.     Awarding reasonable attorneys’ fees and costs incurred by Plaintiffs in filing this
                action as provided by statute;

         m.     Awarding pre- and post-judgment interest to Plaintiffs on these damages; and

         n.     Awarding such other and further relief as this Court deems appropriate.

                                          JURY DEMAND

         Plaintiffs, individually and on behalf of all others similarly situated, by and through their

attorneys, hereby demand a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure and the court rules and statutes made and provided with respect to the above-entitled

cause.



Dated: April 1, 2019                           Respectfully Submitted,

                                                       /s Jason T. Brown
                                                       Jason T. Brown (NY Bar ID# 4389854)
                                                       BROWN LLC
                                                       111 Town Square Place, Suite 400
                                                       Jersey City, New Jersey 07310



                                                  32
Case 1:19-cv-00386-MAD-CFH Document 1 Filed 04/01/19 Page 33 of 33



                                     Phone: (877) 561-0000
                                     jtb@jtblawgroup.com
                                     nicholasconlon@jtblawgroup.com

                                     Kevin J. Stoops (will pro hac vice)
                                     Rod M. Johnston (will pro hac vice)
                                     SOMMERS SCHWARTZ, P.C.
                                     One Towne Square, 17th Floor
                                     Southfield, Michigan 48076
                                     Phone: (248) 355-0300
                                     kstoops@sommerspc.com
                                     rjohnston@sommerspc.com

                                     Attorneys for Plaintiffs and the putative
                                     Class/Collective action members




                                33
